Exhibit 23.3 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in Post-Effective Amendment No. 1 to the following Registration Statements of Crown Castle International Corp.: Registration Statement (Form S-8 No. 333-188801), Registration Statement (Form S-8 No. 333-181715), Registration Statement (Form S-8 No. 333-163843), and Registration Statement (Form S-8 No. 333-118659) of our report dated December 19, 2013, with respect to the Statement of Revenues and Certain Expenses of Tower Sites (a component of AT&T Inc.), comprising the operations of certain wireless communications towers owned by subsidiaries of AT&T Inc., for the year ended December31, 2012, included in the Current Report on Form 8-K/A of Crown Castle International Corp. dated January17, 2014, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Dallas, Texas December 16, 2014
